Name: Council Decision 2014/98/CFSP of 17Ã February 2014 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: international affairs;  Africa;  criminal law
 Date Published: 2014-02-20

 20.2.2014 EN Official Journal of the European Union L 50/20 COUNCIL DECISION 2014/98/CFSP of 17 February 2014 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 29 thereof, Whereas: (1) On 15 February 2011, the Council adopted Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe (1). (2) The Council has carried out a review of Decision 2011/101/CFSP, taking into account political developments in Zimbabwe. (3) The restrictive measures should be renewed until 20 February 2015. (4) The suspension of the travel ban and asset freeze for the majority of the individuals and entities set out in Annex I to Decision 2011/101/CFSP should also be renewed. These measures should also be suspended for certain other additional persons listed in that Annex. The application of the travel ban and asset freeze should be maintained for two persons and one entity set out in that Annex. (5) Decision 2011/101/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/101/CFSP is amended as follows: (1) in Article 4, paragraph 5 is replaced by the following: 5. Member States may grant exemptions from the measures imposed in paragraph 1 where travel is justified on the grounds of urgent humanitarian need, or in exceptional cases on grounds of attending intergovernmental meetings and those promoted or hosted by the European Union, where a political dialogue is conducted that directly promotes the policy objectives of restrictive measures, including democracy, human rights and the rule of law in Zimbabwe.; (2) Article 10 is replaced by the following: Article 10 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 20 February 2015. 3. The measures referred to in Article 4(1) and Article 5(1) and (2), in so far as they apply to persons and entities listed in Annex II, shall be suspended until 20 February 2015. The suspension shall be reviewed every three months. 4. This Decision shall be kept under constant review and shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. Article 2 The persons set out in Annex I to Decision 2011/101/CFSP listed in the Annex to this Decision shall be added to Annex II to Decision 2011/101/CFSP. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 17 February 2014. For the Council The President A. TSAFTARIS (1) OJ L 42, 16.2.2011, p. 6. ANNEX Name (and any aliases) 1. Bonyongwe, Happyton 2. Chihuri, Augustine 3. Chiwenga, Constantine 4. Mutasa, Didymus Noel Edwin 5. Nyikayaramba, Douglas 6. Shiri, Perence (a.k.a. Bigboy) Samson Chikerema 7. Sibanda, Jabulani 8. Sibanda, Phillip Valerio (a.k.a. Valentine)